Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lance M. Kreisman on 05/7/2021.
Claims 2, 16 and 21 are amended as follows:
2. (Currently amended) An integrated circuit (IC) memory controller, comprising:
a strobe enable circuit to receive an external strobe signal from a memory device, the strobe enable circuit including gating circuitry to generate a gated strobe signal based on a phase relationship between a read enable signal and the external strobe signal;
a receiver circuit to receive the gated strobe signal and read data from the memory device, wherein the read data is accompanied by the external strobe signal; and 
adaptive calibration circuitry to, during a live data transfer mode of operation, adaptively adjust at least one of
a first relative alignment between the read enable signal and the external strobe signal, and
a second relative alignment between the gated strobe signal and the read data.





receiver interface circuitry to receive an external strobe signal from a memory device, the receiver interface circuitry including gating circuitry to generate a gated strobe signal based on a phase relationship between a read enable signal and the external strobe signal, the receiver interface circuitry to receive read data from the memory device, wherein the read data is accompanied by the external strobe signal; and
adaptive calibration circuitry to, during a live data transfer mode of operation, adaptively adjust at least one of
a first relative alignment between the read enable signal and the external strobe signal, and
a second relative alignment between the gated strobe signal and the read data.

21. (Currently amended) The IC chip of claim 20 wherein the adaptive calibration circuitry is to adaptively adjust the second relative alignment by delaying the read data with respect to the gated strobe signal in response to the second error information.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art(s) cited by the Examiner and/or by the Applicant fails, singularly or in combination, to teach or suggest the following limitations in independent claims 2, 9, and 16:
	“
a strobe enable circuit to receive an external strobe signal from a memory device, the strobe enable circuit including gating circuitry to generate a gated strobe signal based on a phase relationship between a read enable signal and the external strobe signal;

adaptive calibration circuitry to, during a live data transfer mode of operation, adaptively adjust at least one of
a first relative alignment between the read enable signal and the external strobe signal, and
a second relative alignment between the gated strobe signal and the read data.
”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lau et al. (US 8,032,693 B2) teaches basic memory cell having a strobe signal and enable signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632